Citation Nr: 1451535	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to loan guaranty benefits, via service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 to August 1945.  He passed away in July 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision by Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in St. Paul, Minnesota 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death in order to obtain VA loan guaranty benefits.  However, before the Board can adjudicate her claim, any outstanding VA treatment records need to be obtained.  Specifically, a September 2011 statement from the appellant noted that the Veteran received treatment from VA medical facilities in Medford and Roseburg, Oregon.  No pertinent records from these facilities have been associated with the Veteran's claims file.  Remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations from the appellant, request any outstanding treatment records related to the Veteran's death, to specifically include records from VA medical facilities in Medford and Roseburg, Oregon.  

2.  Thereafter, readjudicate the appellant's claim.  If a benefit sought remains denied, provide a Supplemental Statement of the Case with an appropriate period of time for response by the appellant and her representative.  Thereafter, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



